Appeal and cross appeals from an order of the Supreme Court, Erie County (John M. Curran, J.), entered May 24, 2005 in a personal injury action. The order, among other things, denied in part the motion of defendant City of Buffalo-Public Works Department for summary judgment and granted the motion of defendant DiDonato Associates, P.E., P.C. for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Hurlbutt, J.P., Scudder, Smith and Green, JJ.